Title: From Benjamin Franklin to Auzoüer, 27 January 1780
From: Franklin, Benjamin
To: Auzoüer, ——, marquis d’


Sir
Passy Jan. 27. 1780
I received the Letter you honour’d me with of the 21st. Instant. It is long Since I had any News of Mr. Carrol. I only know that he is a Member of the Congress; but I hear nothing of his Coming to france. Probably he was not willing to undertake so hazardous a Voyage with his family in time of war, nor to leave them behind in case he did come over.— Be pleased to present my respects to Made. Dauzouer, and be assured that I shall not fail to communicate to you any News I may receive of Mr. Carrol, whom I Esteem infinitely. I have the honour to be, Sir, &c.
Mr. Le Marquis d’Auzoüer a Auzoüer le Doyen pres Chateaudun en Beauce route de Chartre.
